 


109 HR 1202 IH: To suspend temporarily the duty on unidirectional (cardioid) electret condenser microphone modules for use in motor vehicles.
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1202 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Ryan of Wisconsin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on unidirectional (cardioid) electret condenser microphone modules for use in motor vehicles. 
 
 
1.Certain microphones for use in automotive interiors 
(a)In generalSubchapter II of Chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.85.18Unidirectional (cardioid) electret condenser microphone modules for use in motor vehicles provided for in headings 8701 through 8705 (other than such modules designed for handheld, microphone stand, or lapel use), the foregoing each including wire leads for external connection, whether or not including a multi-pin board level type connector but not including a battery compartment; having a typical frequency response of 250 Hertz through 7,000 Hertz with no more than a 20 decibel deviation in that frequency range and an electrostatic discharge immunity of 4,000 V (contact) and 8,000 V (air); and capable of operation and storage in the temperature range of -40°C through 85°C and a humidity of not over 95 percent (provided for in subheading 8518.10.80)FreeNo changeNo changeOn or before 12/31/2007 . 
(b)Effective date 
(1)In generalThe amendments made by subsection (a) shall apply to goods entered, or withdrawn from warehouse for consumption, on or after January 1, 2005. 
(2)Retroactive applicationNotwithstanding section 514 of the Tariff Act of 1930 or any other provision of law, and subject to paragraph (4), the entry of any article— 
(A)that was made on or after January 1, 2005, and 
(B)to which duty-free treatment would have applied if the amendment made by this section had been in effect on the date of such entry,shall be liquidated or reliquidated as if such duty-free treatment applied, and the Secretary of the Treasury shall refund any duty paid with respect to such entry. 
(3)EntryAs used in this subsection, the term entry includes a withdrawal from warehouse for consumption. 
(4)RequestsLiquidation or reliquidation may be made under paragraph (2) with respect to an entry only if a request therefor is filed with the Bureau of Customs and Border Protection, within 180 days after the date of the enactment of this Act, that contains sufficient information to enable the Bureau of Customs and Border Protection— 
(A)to locate the entry; or 
(B)to reconstruct the entry if it cannot be located.  
 
